Judgment reversed upon the law and the facts and a new trial granted, costs to abide the event. The record herein did not warrant the submission to the jury of any issue of fact respecting whether or not the fire was of an incendiary origin or whether or not the plaintiff was a party to a conspiracy to procure such an incendiary fire. The court further erred in allowing such portions of defendants’ Exhibit TTTTT in evidence, in so far as that exhibit contained the witness Bercu’s conclusions as to whether items were or were not fictitious. Likewise, it was error to receive in evidence testimony of the acts of the various employees of the Point Green Shirt Company without proof of responsibility therefor on the part of the plaintiff. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.